Citation Nr: 1821286	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1952 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his claim for increased rating, the veteran was afforded a VA audio examination in April 2013.  The examiner reported that the test results were not valid, as the puretone thresholds obtained were not consistent with the speech recognition scores.  Further, the results were poorer than on a fee-basis test given just twelve days prior.  Regulations require that when a Veteran fails to report for an examination in connection with a claim for increase, the claim will be denied as a matter of law.  38 C.F.R. § 3.655.  The RO equated the lack of reliable responses with a lack of cooperation and effectively a failure to report.

The Veteran has responded that any lack of reliability was not intentional, but was instead a result of his inability to hear.  The Board has determined that another opportunity to report for and fully cooperate with an audio examination is required, as the veteran has offered good cause for the prior poor showing.  

Further, the April 2013 examination refers to a contemporaneous fee-basis hearing test and records also indicate ongoing treatment for hearing problems.  On remand, efforts must be made to obtain such, as they are clearly relevant to the current appeal.  It is unclear as to whether the treatment, if extant, is private or VA.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him since November 2011 for hearing loss.

The Veteran must also be asked to identify the locations at which he has received treatment from VA providers since November 2011.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA audio examination to determine the current severity of his service-connected bilateral hearing loss disability.  All necessary testing should be conducted.  

If testing indicates a lack of reliability, the examiner must opine as to whether such is at least as likely as not caused by or a result of the Veteran's hearing loss disability (an inability to cooperate with testing), or is more likely than not due to some other cause.

All opinions provided should be supported by a clear rationale.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

